FILED
                            NOT FOR PUBLICATION                             JUL 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50637

               Plaintiff - Appellee,             D.C. No. 3:09-cr-00184-GT

  v.
                                                 MEMORANDUM *
FERNANDO VEGA-SANCHEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Gordon Thompson, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Francisco Vega-Sanchez appeals from the six-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Vega-Sanchez contends that the district court procedurally erred by failing

to: (1) calculate the advisory Guidelines range; (2) meaningfully consider and

address the relevant factors set forth in 18 U.S.C. § 3553 and 18 U.S.C. § 3583(e);

and (3) explain the reasons for the sentence imposed. The record reflects that the

district court did not procedurally err. See United States v. Carty, 520 F.3d 984,

991-95 (9th Cir. 2008) (en banc); see also United States v. Valencia-Barragan, 600

F.3d 1132, 1137 (9th Cir. 2010) (concluding that there was no plain error where

“the district court listened to [defendant’s] arguments, stated that it had reviewed

the criteria set forth in § 3553(a), and imposed a sentence within the Guidelines

range”).

      Vega-Sanchez also contends that the sentence is substantively unreasonable

in light of his mitigating personal circumstances. The record reflects that the six-

month sentence is substantively reasonable in light of the totality of the

circumstances. See Gall v. United States, 552 U.S. 38, 51-52 (2007).

      AFFIRMED.




                                           2                                    09-50637